DETAILED ACTION 
	Receipt is acknowledged of applicant’s argument/remarks filed on January 4, 2021, claims 1-20 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant has amended claim 11-12, 15, 17, 19 and 20. 
Claims 1-10 and 21 had been previously canceled.
In view of the amendment of the claims, the rejection of claim 17 under 35 U.S.C. 112(b) had been withdrawn. 

Telephonic Interview 

On February 2, 2021 and under compact prosecution, the examiner reached applicant’s representative, Robert A, Muha, to obtain additional information regarding the limitation “utilize spectral light to ...” added to claim 11 on 01/04/2021, which was not submitted in a proper form. Applicant indicated that the above feature is a newly added limitation to be considered for examination.  In view of this response, the above identified feature is examined herein.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner et al. (Pub No.: US 2004/0176751 A1) in view of Tanaka et al. (Pub. No.: US 2016/0038004 A1) and further in view of Monty (Pub No.: US 2014/0272775 A1).

Regarding claims 11 and 15, Weitzner et al. disclose robotic medical instrumental system comprising: 
a grasper (e.g., end effector 500A / hood end effector 152 / end effector 18A) configured to be manipulated automatically by a surgical robot and manually by a clinician (e.g., the instrument systems together define a sewing system including a hook end effector 152 and a needle end effector 162. Together these instrument systems are adapted to be operated in an automatic manner, although the sewing steps can also be performed under manual control of the surgeon from a master station) (see par. 63-64, 67-68, Figures 2, 3-3D); 
a suturing needle (e.g., needle end effector 162 / needle 19A ) configured to be actuated through a suturing stroke by the grasper (e.g., the needle end effector 162 is adapted to perform sewing step within a vessel portion / tissue, wherein the hook end effector grabs the loop of suture material before the needle end effector 160 pulls up. Furthermore, Figures 2, 3, 3A-3B depict a needle 19A being grasped by the end-effector 18A to perform a suturing step) (see par. 69, 64-66, Figures 2, 3-3D); and 
a control (e.g., controller 9) circuit configured (see par. 47-48, 57) to: 
predict a path of the suturing stroke after receiving an input from the clinician (e.g.,  the controller 9 configured to receive a surgeon’s command via the input device 3 and control the action of the needle end effector and the hook end effector to perform a chain stitch having a predetermined suturing path / desired stitch patterns. Figures 3C-3D and 3F depict the chain stitch within a vessel portion / tissue) (see par. 50, 54, 57, 60, 67-69, 71); 
Furthermore, Weitzner et al. disclose a mechanism / process for detecting tissue of anatomic wall (e.g., limitation: detect a tissue structure) (see par. 63-66, 72-73, Figures 3, 3A-3F).
However, Weitzner et al.’s invention does not specifically disclose (i) utilize spectral light to detect an embedded tissue structure, (ii) assess proximity of the predicted path and the detected embedded tissue structure (e.g., last two limitations of claim 11) and further comprising a spectral light emitter and a waveform sensor configured to detect spectral light reflections to detect the embedded tissue structure (e.g., claim 15).
However, Tanaka teaches an endoscope apparatus and method for utilizing a special light (e.g., limitation: spectral light) to capture a deep blood vessel (e.g., limitation: embedded tissue structure) and detecting specific organ part (e.g., said deep blood vessel) and surgical treatment tool via image section 200, image processing section 150 and light source control section 190 (e.g., claim 15 limitation) (see par. 66-71, Figure 6) and for determining a distance between them via an image sensor to avoid deep blood vessel being damaged during a surgical operation (see par. 3, 35, 46-47, 51, 57, 60, 40, 54, 37, 78, 85, 101 and Figure 6).  
Given the teaching of Tanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Weitzner et al.’s invention to incorporate, within the robotic medical instrumental system, a mechanism / process for utilizing a special light to capture a deep blood vessel, detecting said deep blood vessel and surgical treatment tool and determining a distance between them via an image sensor to avoid organ part damage during a surgical operation.   
Doing so would enhance robotic medical instrumental system configured to perform sewing / suturing step within a tissue, utilize a special light to capture a deep blood vessel, detect said deep blood vessel and surgical treatment tool and determine a distance between them via an image sensor to avoid organ part damage during an operation. 
However, Weitzner et al.’s invention, as modified by Tanaka et al., does not specifically disclose utilizing structured light projected onto a surface of a tissue to determine a shape and contours of a surface of the tissue. 
However, Monty teaches the implementation of a structured light emitted toward a tissue to be treated and determine 2D contour and shape of the tissue during a surgical treatment while estimating a depth of cut from each surgical treatment step(s) (see par. 36-38, 49, 9, 20, 23, 2).
Given the teaching of Monty, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Weitzner et al.’s invention to incorporate, within the robotic medical instrumental system, a mechanism / process for emitting a structured light toward a tissue to be treated and determining contour and shape of the tissue during a surgical treatment while estimating a depth of cut from each surgical treatment step.   
Doing so would enhance robotic medical instrumental system configured to perform sewing / suturing step within a tissue, utilize a special light for capturing and detecting deep blood vessel, emit a structure light toward the tissue to be treated and determine contour and shape of the tissue during a surgical treatment while estimating a depth of cut from each surgical treatment step.   
 
Regarding claims 12-14 and 20, Weitzner et al.’s invention does not specifically disclose wherein the control circuit is further configured to assess the proximity by determining a shortest distance between the predicted path and the detected embedded tissue structure (e.g., claim 12), wherein the control circuit is further configured to alert the clinician if the assed proximity is within a predefined critical proximity range (e.g., claim 13), wherein the predefined critical proximity range is selectable by the clinician (e.g., claim 14) and The surgical suturing system of Claim 11, wherein the assessed proximity comprises determining a shortest distance between a predicted path of a tip of the needle and the detected embedded tissue structure (e.g., claim 20). 
However, Tanaka teaches an endoscope apparatus and method for determining a distance between deep blood vessel (special organ part – limitation: detected embedded tissue structure) and surgical treatment tool via an image sensor to avoid organ part damage during a surgical operation, wherein the detected distance can be a shortest distance – e.g., distance is equal to a threshold value. A user is notified of the degree of relation between the specific organ part and surgical treatment tool when the distance is shorter than a threshold value. Figure 3 depicts a stored look up table that link distance information and degree of relation, which the user can enter before surgical operation (see par. 3, 111, 35, 46-47, 51, 53-54, 57, 60, 40, 54, 37, 78, 85-86, 101).  
Given the teaching of Tanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Weitzner et al.’s invention to incorporate, within the robotic medical instrumental system, a mechanism / process for determining whether a distance between specific organ part and surgical treatment tool is equal to a threshold value to avoid organ part damage during an operation, wherein a user is notified of the degree of relation between the specific organ part and surgical treatment tool when the distance is shorter than a threshold value.   
Doing so would enhance robotic medical instrumental system configured to perform sewing / suturing step within a tissue, determine whether a distance between specific organ part and surgical treatment tool is equal to a threshold value for avoiding organ part damage during an operation, and notify the user of the degree of relation between the specific organ part and surgical treatment tool when the distance is shorter than a threshold value.   

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner et al. (Pub No.: US 2004/0176751 A1) further in view of Monty (Pub No.: US 2014/0272775 A1) as applied to claims above, and furthermore in view of Dannaher et al.  (Pub No.: US 2013/0282038 A1).

Regarding claims 16-19, Weitzner et al.’s invention, as modified by Tanaka et al. and further modified by Monty, fails to disclose the claim limitations. 
However, Dannaher et al. teach a surgical instrument with tissue density sensing configured to detect different type of organ tissue, automatically control the surgical instrument to change behavior to avoid inadvertently cutting organ tissue (e.g., claim 16 limitation: to apply an automatic control motion to the grasper to perform the suturing stroke if the assessed proximity is not within a predefined critical proximity range;  claim 17 limitation: define a different path outside of the predefine critical proximity range and claim 19 limitation), notify a user that the surgical instrument (e.g., needle) is nearing a different type of tissue, and permit the user to manually change operation of the surgical instrument when the instrument is near a different type of tissue (e.g., claim 18 limitation: to allocate manual control to the clinician when the assessed proximity is within a predefined critical proximity range)  (see par. 31, 35-37,  52, 24, abstract, ) 
Given the teaching of Dannaher et al., and as Weitzner et al.’s invention, as modified by Tanaka et al., teach a mechanism / process for utilizing a special light to capture a deep blood vessel (e.g., limitation detected embedded tissue), detecting said deep blood vessel and surgical treatment tool and determining a distance between them via an image sensor to avoid organ part damage during a surgical operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Weitzner et al.’s invention to incorporate, within the robotic medical instrumental system, a mechanism / process for automatically controlling the surgical instrument to change behavior to avoid inadvertently cutting organ tissue – for instance, deep blood vessel -  while continue a surgical procedure (e.g., suturing stroke), notify a user that the surgical instrument (e.g., needle) is nearing a different type of tissue, and permit the user to manually change operation of the surgical instrument when the instrument is near a different type of tissue to prevent organ damage. 
Doing so would enhance a robotic medical instrumental system configured to perform sewing / suturing step within a tissue, determine whether a distance between specific organ part and surgical treatment tool is equal to a threshold value, and permit the surgical instrument to operate in automatic mode and manual mode in accordance to detected tissue type for avoiding organ part damage during an operation.  

 
Response to Argument

Applicant’s arguments filed on January 4, 2021, with respect to the rejections of claims as cited on the Office Action mailed on October 1, 2020, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims,     applicant is kindly invited to consider the above Office Action to view the new ground of rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







 /J.O.P/ Examiner, Art Unit 3664                                                                                                                                                                                                       /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664